Title: To George Washington from John André, 1 October 1780
From: André, John
To: Washington, George


                  
                     Sir
                     Tapaan the 1st October 1780
                  
                  Buoy’d above the Terror of Death by the Consciousness of a Life
                     devoted to honorable pursuits and stained with no Action that can give me
                     Remorse, I trust the Request I make to your Excellency at this serious period
                     and which is to soften my last moments will not be rejected.
                  Sympathy towards a Soldier will surely induce Your Excellency and
                     a military Tribunal to adapt the mode of my death to the feelings of a Man of
                     honour.
                  Let me hope Sir, that if ought in my character impresses you with
                     Esteem towards me, if ought in my Misfortunes marks me as the Victim of policy
                     and not of Resentment, I shall experience the Operation of these Feelings in
                     your Breast by being informed that I am not to die on a Gibbet. I have the
                     honour to be Your Excellencys Most obedient and most humble Servant
                  
                     John André Adj. Gen.
                     to the Brit: Army
                  
               